               Case 2:13-cr-00010-TLN Document 194 Filed 01/27/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:13-CR-00010-TLN
11
                                    Plaintiff,             ORDER SEALING DOCUMENTS
12
                             v.
13
     JUSTIN CANNON,
14
                                   Defendant.
15

16

17           Pursuant to Local Rule 141(b) and based upon the representations contained in Defendant Justin
18 Cannon’s Requests to Seal, IT IS HEREBY ORDERED that the 25-page attachment to Defendant’s

19 Dispositional Memorandum (ECF No. 182), Exhibits A, C, and D to Defendant’s reply (ECF No. 188),

20 and Defendant’s Requests to Seal shall be SEALED until further order of this Court.

21           It is further ordered that access to the sealed documents shall be limited to the Government and
22 counsel for Defendant.

23           The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the Defendant’s requests, sealing Defendant’s exhibits serves a compelling interest. The Court further

26 finds that, in the absence of closure, the compelling interests identified by Defendant would be harmed.
27 In light of the public filing of the notice of requests to seal, the Court further finds that there are no

28 additional alternatives to sealing Defendant’s exhibits that would adequately protect the compelling

                                                           1
30
             Case 2:13-cr-00010-TLN Document 194 Filed 01/27/21 Page 2 of 2

 1 interests identified by Defendant.

 2 DATED: January 26, 2021

 3

 4

 5                                                 Troy L. Nunley
                                                   United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              2
30
